DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I+, claim(s) 1, 2, 4, 6-10, 12, 14-16, 18, 20-22, 24-28, 32, 33, 35, drawn to proteins comprising a variant Fc region, wherein the variant comprises a mutation at any of positions 218-329, as well as pharmaceutical compositions comprising the same.
Group II, claim(s) 36, drawn to a method for selectively activating an immune response in a subject, the method comprising administering to a subject in need thereof an effective amount of a therapeutic agent, wherein the therapeutic agent comprises a first moiety that binds an immune cell receptor and a second moiety that binds FcγRIIB.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I+ and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, each sequence defines a unique structure with a unique activity profile, wherein each sequence represents its own potential contribution to the prior art.  Accordingly, these groups lack unity a priori.
Additionally, Groups I+ and II lack unity of invention because even though the inventions of these groups require the technical feature of a protein comprising a variant Fc region, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US2013/0144041A1 (Amgen INC.; of record) and WO 2012/087928A2 (RAVETCH; of record).  Amgen discloses a protein (an IgG2 antibody; claim 8) comprising an IgG2 variant Fc region (comprising a variant IgG2 heavy (Fc) region; claims 8, 13, 15), wherein the variant IgG2 Fc region comprises a mutation at position 218 as compared to a wild-type parent Fc region (wherein the variant comprises an insertion between positions 218 and 219; claims 8, 13, 15), and wherein the numbering is according to the EU index (wherein the numbering is according to the EU index; claim15).  Ravetch discloses a method for selectively activating an immune response in a subject (a method for treating a cellular proliferative disorder in a subject with the use of an antibody (a method for selectively activating an immune response in a subject; claims 31, 46), the method comprising administering to a subject in need thereof an effective amount of a therapeutic agent (administering to a subject in need thereof an effective amount of a therapeutic agent; claims 31, 46), wherein the therapeutic agent comprises a first moiety that binds an immune cell receptor (wherein the therapeutic agent comprises a first moiety that specifically binds to a TNFR superfamily receptor; claims 31, 46) and a second moiety that binds FcγRIIB (and a second moiety that binds; claims 31, 32, 46).
Since none of the special technical features of the Groups I+ invention is found in more than one of the inventions, and since all of the shared technical features are previously disclosed by the Amgen and Ravetch references, unity of invention is lacking.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 April 2022